DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 1 in combination as recited therein.  More specifically, prior art fails to teach nor suggest an electrically conducting AC potential rail (4) for carrying an AC voltage potential; the first power semiconductor switch (5) is arranged between the first intermediate circuit rail (2) and the AC potential rail (4); the second power semiconductor switch (6) is arranged between the second intermediate circuit rail (3) and the AC potential rail (4); and the second load terminal (5b) of the first power semiconductor switch (5) is electrically conductively contacted to the AC potential rail (4); the first load terminal (6a) of the second power semiconductor switch (6) is electrically conductively contacted to the AC potential rail (4); the control terminal (5c) of the first power semiconductor switch (5) is arranged projecting from the AC potential rail (4) in the direction perpendicular to the normal direction (N) of the AC potential rail (4); the second intermediate circuit rail (3) has a first through opening (3a) aligned flush with the control terminal (Sc) of the first power semiconductor switch (5) in the normal direction (N) of the AC potential rail (4), and a second through opening (3b) is aligned flush with the control terminal (6c) of the second power semiconductor switch (6) in the normal direction (N) of the AC potential rail (4), in combination with the remaining limitations of claim 1.  Consequently, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



5/7/22